GONZALEZ, Justice,
concurring.
I concur with the results reached by the majority. The State failed to prove a conspiracy between Taylor, Smith and Wolters thereby making the statements made by Smith to Wolters inadmissible and it was reversible error for the trial court to admit them. Without these statements, the conviction cannot be sustained. In order for statements made by an alleged co-conspirator be admissible, there must be evidence outside of and independent of the statements which tends to establish the joint act of the parties. Chapman v. State, 470 S.W.2d 656 (Tex.Cr.App.1971); Denney v. State, 558 S.W.2d 467 (Tex.Cr.App.1977).
However, I deplore the fact that the Court of Criminal Appeals can disturb the findings and conclusions of the intermediate appellate courts of this State with respect to sufficiency of the evidence anytime it chooses to exercise discretionary review where the jury has been instructed as to the proper standard of proof. See Wilson v. State, 654 S.W.2d 465 (Tex.Cr.App.1983) and Thomas v. State, 645 S.W.2d 798 (Tex.Cr.App.1983). In both of these cases, the Court of Criminal Appeals substituted its judgment for the judgment of the courts of appeals.
Admittedly, these are matters about which reasonable men differ. Are the judges of the Court of Criminal Appeals “more reasonable” than the judges of the courts of appeals? If the Court of Criminal Appeals is going to completely disregard the findings and conclusions of the courts of appeals in these matters, it makes little sense for us to waste our time in sifting through the record in determining whether reasonable hypotheses other than guilt have been excluded. This makes our opinion academic and an exercise in futility. Frankly, we could put our time to better use. Therefore, I recommend that the Court of Criminal Appeals and/or the Legislature re-examine this whole question.